Detailed Office Action
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 12-28-2021 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1, 12, 15, 17-19, 21-24, 28-35 and 37-38 are pending. Claims 2-11, 13-14, 16, 20, 25-27, and 36 are cancelled.

Response to Amendment
The amendment filed on 12-28-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Claims 1, 12, 15, 17-19 and  21-24 were allowed in the final office action mailed on 05-15-2021.Applicant has amended independent claim 28 with allowable limitation to expedite allowance of the instant application. Further Applicant has amended Claim 28 to overcome Claim Rejections under 35 USC § 112. Therefore Claim rejection under 35 USC § 112 is withdrawn.

Claims 1, 12, 15, 17-19 and  21-24 were allowed in the final office action mailed on 05-15-2021.Applicant has amended independent claim 28 with allowable limitation to 
	For Claims 1, 12, 15, 17-19, 21-24
centers of the four sub-pixels arranged in two rows and two columns in the reference sub-pixel array are located at four vertexes of a rectangle, and centers of all the sub- pixels in the reference sub-pixel array are located at vertexes of a plurality of rectangles arranged in a checkerboard pattern; a ratio of a maximum spacing to a minimum spacing between two opposite sides of any two adjacent sub-pixels ranges from 0.8 to 1.2; either of the first and second sub-pixels has a color of red, and the other has a color of blue; and the color of the third sub-pixels is a first color, and the color of the fourth sub-pixels is green; the first color comprises any one of white, yellow and cyan; the sub-pixel arrangement structure is located on the substrate; and blue sub-pixels are sub-pixels which have the largest area of the orthographic projection on the substrate in the sub-pixel arrangement structure.

For Claims 28-35 and 37-38
a first row comprises the first sub-pixels and second sub-pixels which are arranged alternately in the second direction without any other sub- pixels, a second row comprises the plurality of third sub-pixels and the plurality of fourth sub-pixels which are arranged alternately in the second direction without any other sub-pixels, the first row and the second row are alternately arranged in the first direction, a number of sub-pixels in the first row is smaller than a number of sub- pixels in the second row, and a size in the second direction of the sub-pixels in the first row and the second row is larger than a 

Allowable Subject Matter
Claims 1, 12, 15, 17-19, 21-24, 28-35, and 37-38  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 12, 15, 17-19 and  21-24 were allowed in the final office action mailed on 05-15-2021.Applicant has amended independent claim 28 with allowable limitation to expedite allowance of the instant application. Applicant’s arguments filed on 12-28-2021 are convincing. As argued by applicant in remarks of 12-28-2021under claim rejection page 11, last paragraph; all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claim 1, 12, 15, 17-19, 21-24
centers of the four sub-pixels arranged in two rows and two columns in the reference sub-pixel array are located at four vertexes of a rectangle, and centers of all the sub- pixels in the reference sub-pixel array are located at vertexes of a plurality of rectangles arranged in a checkerboard pattern; a ratio of a maximum spacing to a minimum spacing between two opposite sides of any two adjacent sub-pixels ranges from 0.8 to 1.2; either of the first and second sub-pixels has a color of red, and the other has a color of blue; and the color of the third sub-pixels is a first color, and the color of the fourth sub-pixels is green; the first color comprises any one of white, yellow and cyan; the sub-pixel arrangement structure is located on the substrate; and blue sub-pixels are sub-pixels which have the largest area of the orthographic projection on the substrate in the sub-pixel arrangement structure.
For Claims 28-35 and 37-38
a first row comprises the first sub-pixels and second sub-pixels which are arranged alternately in the second direction without any other sub- pixels, a second row comprises the plurality of third sub-pixels and the plurality of fourth sub-pixels which are arranged alternately in the second direction without any other sub-pixels, the first row and the second row are alternately arranged in the first direction, a number of sub-pixels in the first row is smaller than a number of sub- pixels in the second row, and a size in the second direction of the sub-pixels in the first row and the second row is larger than a size in the first direction of the sub-pixels in the first row and the second row; and each of the sub-pixels is a polygon and has an edge parallel to an adjacent subpixel, and at least some of the subpixels have a different number of edges.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-24-2022